MORRISON, Presiding Judge.
The offense is driving while intoxicated; the punishment, 3 days in jail and a fine of $50.00.
*348In view of our disposition of this appeal, a recitation of the facts will not be necessary.
It is apparent from the record and formal Bill of Exception No. 3 that the prosecutor called defense counsel as a witness, and in the presence and hearing of the jury, propounded certain questions to him which were calculated to leave the impression with the jury that appellant’s counsel had been guilty of some trick or device in the selection of the jury. It is further shown that in his argument he told the jury that the state had been denied a fair trial because of such conduct.
An examination of Bill of Exception No. 2 reveals that, in fact, defense counsel was not shown to be at fault in the premises.
The questions propounded were clearly improper, and the trial court fell into error when he overruled the timely objection made thereto.
Lawsuits should be tried upon the issues raised and submitted to the jury and not upon collateral issues such as personal conflicts between counsel.
The other error complained of will probably not occur upon another trial and will not be discussed.
For the error pointed out, the judgment is reversed and the cause remanded.